DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-274323 A to Yuichi.
NOTE: the translation provided with the IDS filed 8/25/2021 has been used as reference for the rejection below.
With respect to claim 1 Yuichi 
With respect to claim 2 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area when a remaining storage capacity of the buffer memory area is less than a predetermined amount (paragraph 64; where the data is given overwrite permissions, but the images are deleted if needed when the buffer is full).
With respect to claim 3 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area in accordance with detecting an imaging starting operation for the series of image data in addition to detecting the predetermined operation (paragraph 64; where at the start operation the priority is changed to allow overwriting, thus it includes deletion as part of the obviating).
With respect to claim 4 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area in accordance with only a condition of detecting the predetermined operation (paragraph 103; where the previous storing is abandoned in an alternative embodiment).
With respect to claim 5 Yuichi 
With respect to claim 6 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 5, wherein the signal processor prepares a plurality of buffer memory areas to store the image data of at least the first signal processing and the second signal processing, and in accordance with the predetermined operation, the controller commands the signal processor to obviate the image data by completely or partially deleting the image data stored in the plurality of buffer memory areas (paragraph 64-65).
With respect to claim 7 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 5, wherein the signal processor prepares a plurality of buffer memory areas to store the image data of at least the first signal processing and the second signal processing, and in accordance with the predetermined operation, the controller commands the signal processor to obviate the image data by completely or partially deleting the image data stored in at least one of the buffer memory areas (paragraph 64-65; where they are partial deleted as needed by priority number).
With respect to claim 8 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 7, wherein the at least one of the buffer memory areas is a first buffer memory area that is used to store image data during a signal processing executed by the signal processor (paragraph 65).
With respect to claim 9 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller first deletes the image data in the buffer memory area with imaging 
With respect to claim 10 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller first deletes the image data in the buffer memory area with imaging time for the shortest period of time (Fig 5 and paragraph 65; where the oldest images in buffer has shortest period of time from the start of the first image capturing).
With respect to claim 11 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller performs a thinning deletion for a series of image data, the thinning deletion being configured to delete the image data in order of an imaging time period length of the image data stored in the buffer memory area (Fig. 5 and paragraph 65; where they are thinned as needed based on priority and the priority order is based on the time period length related to capture start time).
With respect to claim 12 Yuichi 
With respect to claim 13 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by deleting the image data stored in the buffer memory area, the controller deletes all image data stored in the buffer memory area except for the image data currently being read out from the buffer memory area (paragraph 103; where if the previous capture is abandoned and not stored).
With respect to claim 14 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by deleting the image data stored in the buffer memory area, the controller deletes image data stored in the buffer memory area by selecting one of a plurality of deletion processing methods (paragraph 65; where an ascending order of priority is used for deletion).
With respect to claim 15 Yuichi discloses, in Fig. 1-11, the imaging device according to claim 1, wherein the first image capturing operation and the second image capturing operation are continuous image shooting operations (paragraph 54 and 59).
Claims 20-21 are rejected for similar reason as claims 1 and 15 as they are corresponding method claims to apparatus claims 1 and 15.
Allowable Subject Matter
Claims 16, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

November 3, 2021